Citation Nr: 0717350	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from March 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

Following the May 2004 Statement of the Case (SOC) and 
certification of the appeal to the Board, the veteran 
submitted additional evidence and waived his right to have it 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2006).

Regrettably, though, the Board must remand the claims to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  VA will 
notify the appellant if further action is required.


REMAND

The Board notes at the outset that the Veterans Claims 
Assistance Act (VCAA) was signed into law on November 9, 
2000, and it prescribed several essential requirements 
regarding VA's duties to notify and assist a claimant with 
the evidentiary development of a pending claim for 
compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements are:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Upon receipt of an application  for "service connection" 
therefore, VA is required to review the information and 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.

Thus far, in its adjudication of the claims on appeal, the RO 
has sent the veteran a July 2003 notice letter explaining the 
significance of the VCAA's duties to notify and assist in the 
development of these claims -- including information 
pertaining to whose responsibility, his or VA's, it was to 
obtain further relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186- 87 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  That 
notwithstanding, he has not yet received notice of the 
downstream disability rating and effective date elements of 
his claims, in accordance with the holding in 
Dingess/Hartman.  See also Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).  So he should be provided a 
supplemental notice letter that includes a discussion of 
these specific elements.

Prior to resolution of the pending claims on their respective 
merits, other development is also warranted.  The specific 
circumstances under which the veteran alleges that his 
claimed hearing loss and tinnitus conditions had their onset 
purportedly involved significant noise exposure during the 
course of his occupational duties with the U. S. Coast Guard.

In order to establish service connection for hearing loss and 
tinnitus, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A preliminary review of the claims file reveals no evidence 
of hearing loss or tinnitus during service or for over 50 
years following service.  However, private audiometric data 
from April 2004 shows bilateral hearing loss disability as 
per 38 C.F.R. § 3.385 and a diagnosis of tinnitus.  The 
veteran contends these conditions are traceable to acoustic 
trauma from shipboard cannon fire during his Coast Guard 
service, and a related April 2004 private physician's report 
opines that the veteran's current hearing loss "appears to be 
dated from working in military around 5inch guns."  
Furthermore, the private physician opined that the veteran's 
tinnitus is secondary to his sensorineural hearing loss.  
There is no indication, however, this physician reviewed the 
veteran's claims file for his pertinent medical and other 
history prior to providing these opinions.

The absence of hearing loss and tinnitus during service or 
for many years after does not serve well to advance the 
veteran's claims, but this is not altogether fatal.  The 
absence of audiometric findings conclusively showing hearing 
loss in service does not preclude a claimant from 
establishing entitlement to service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service 
connection still may be granted when there is a post-service 
diagnosis of hearing loss and medical evidence indicating 
this disability is causally related to service.  See Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993).

Here, the veteran has provided medical evidence of current 
hearing loss and tinnitus, along with opinion these 
conditions date back to noise exposure he experienced in 
service.  See Hickson, supra.  Furthermore, his lay testimony 
regarding exposure to cannon fire is consistent with his 
wartime Coast Guard service and other noise exposure could 
have resulted from his military occupation as a machinist's 
mate.  So his lay statements combined with the medical 
evidence of record warrants further inquiry insofar as 
determining whether his hearing loss and tinnitus are related 
to the noise exposure in service or, instead, other unrelated 
factors.  See generally, Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further inquiry as to 
the etiology of the claimed disorder);  Palczewski v. 
Nicholson, No. 04-1001 (U.S. Vet. App. Apr. 24, 2007) 
(current record showing lay evidence of symptoms of tinnitus 
and also during service entitled the claimant to a 
medical examination).  See also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see, too, Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Finally, it appears there are additional VA outpatient 
treatment records that need to be obtained, including from 
the VA Medical Center in Bath, New York.  The records 
currently on file only date to August 1999, and the veteran 
reports receiving ongoing treatment during the several years 
since.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
letter concerning the claims on appeal, 
with a copy to his representative.  The 
letter must:  1) advise him of the type of 
evidence needed to substantiate these 
claims; 2) advise him of what evidence VA 
will obtain; 3) advise him of what 
evidence he is responsible for obtaining; 
and 4) tell him to submit all relevant 
evidence in his possession.  The letter 
should also include an explanation of the 
information or evidence needed to 
establish a downstream disability rating 
and an effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 9 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).  See also Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

2.  Also obtain the names and addresses of 
all VA and non-VA medical care providers 
who have treated the veteran for hearing 
loss and/or tinnitus since August 1999.  
With any necessary authorization, obtain 
these records.

3.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, severity, and 
etiology of any current bilateral hearing 
loss and tinnitus he may have.  Conduct 
all diagnostic testing and evaluation 
needed to make these determinations. 

The examiner is requested to confirm 
whether the veteran currently has 
bilateral hearing loss sufficiently severe 
to meet the threshold minimum requirements 
of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards, and further, 
whether he has tinnitus.  If he does, 
the examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) the veteran's current 
bilateral hearing loss and/or tinnitus are 
etiologically related to his military 
service, including especially any acoustic 
trauma that he may have sustained during 
service from cannon fire or in his 
capacity as a machinist's mate, but also 
taking into consideration his medical, 
occupational and recreational history 
prior to and since service.  The examiner 
should discuss the rationale for all 
opinions expressed.

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  Also, in order to 
facilitate making these important 
determinations, the examiner must review 
the relevant medical history in the 
veteran's claims file, including a 
complete copy of this remand.

4.  Then readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus in light of the 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



